Earnings Call Presentation 3rd Quarter 2011 October 31, 2011 1 Safe Harbor Statement Our disclosures in this presentation and in our other public documents and comments contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Those statements provide our future expectations or forecasts and can be identified by our use of words such as "anticipate," "estimate," "expect," "project," "intend," "plan," "believe," "outlook," and other words of phrases of similar meaning in connection with any discussion of future operating or financial performance.Forward- looking statements, by their nature, address matters that are uncertain and involve risks because they relate to events and depend on circumstances that may or may not occur in the future.A more detailed discussion of the risks and uncertainties that may affect our ability to achieve the projected performance is included in the “Risk Factors” and “Management’s Discussion and Analysis” sections of our recent reports on Forms 10-K and 10-Q filed with the SEC.As a result, our actual results may differ materially from our expected results and from those expressed in our forward-looking statements.Forward- looking statements speak only as of the date they are made.We undertake no obligation to update any forward-looking statements beyond what is required under applicable securities law. In addition, we will be referring to non-GAAP financial measures within the meaning of SEC Regulation G.A reconciliation of the differences between these measures with the most directly comparable financial measures calculated in accordance with GAAP are included within this presentation and available on the Investor Relations page of our website at www.armstrong.com. 2 Basis of Presentation Explanation Comparable Dollars Other Adjustments Net Sales Yes No Gross Profit Yes Yes SG&A Expense Yes Yes Equity Earnings Yes Yes Operating Income Yes Yes Net Income Yes Yes Cash Flow No No Return on Capital Yes Yes EBITDA Yes Yes •We report in comparable dollars to remove the effects of currency translation on the P&L.The budgeted exchange rate for the current year is used for all currency translations in the current year and prior years. •We remove the impact of discrete expenses and income.Examples include plant closures, restructuring actions, and other large unusual items. •Taxes for normalized Net Income and EPS for all periods presented are calculated using a constant 42%, which is based on the full year historical tax rate. When reporting our financial results within this presentation, we make several adjustments. Management uses the non-GAAP measures below in managing the business and believes the adjustments provide meaningful comparisons of operating performance between periods.As reported results will be footnoted throughout the presentation. What Items Are Adjusted All figures throughout the presentation are in $ millions unless otherwise noted.Figures may not add due to rounding. 3 Key Metrics - Third Quarter 2011 Financial Overview (1)As reported Net Sales:$774 million in 2011 and $740 million in 2010. (2)As reported Operating Income:$93 million in 2011 and $45 million in 2010 (3)As reported EPS:$0.89 in 2011 and $0.42 in 2010. Actual Actual Variance Net Sales (1) 0.7% Operating Income (2) 97 83 16.9% % of Sales 12.8% 11.0% 180 bps EBITDA 10.7% % of Sales 16.4% 14.9% 150 bps Earnings Per Share (3) 4.9% Free Cash Flow 73 79 Net (Cash) Debt 4 Third Quarter 2011 - Adjusted EBITDA to Reported Net Income Financial Overview V EBITDA- Adjusted Depreciation and Amortization 2 Operating Income - Adjusted Foreign Exchange Movements 2 3 Cost Reduction Initiatives 4 Laminate Duty Refund - 7 Accelerated Depreciation (not included above) - 20 CEO transition costs - 2 Restructuring 14 Impairments - Operating Income - As Reported Interest (Expense) Income - EBT Tax (Expense) Benefit Net Income 5 Third Quarter Sales and EBITDA by Segment - 2011 vs. 2010 Financial Overview 6 EBITDA Bridge - Third Quarter 2011 versus Prior Year Financial Overview 7 Free Cash Flow - Third Quarter 2011 versus Prior Year Financial Overview 8 Key Metrics - September YTD 2011 Financial Overview (1)As reported Net Sales:$2,207 million in 2011 and$2,124 million in 2010. (2)As reported Operating Income:$218 million in 2011 and $111 million in 2010 (3)As reported EPS:$1.75 in 2011 and $0.55 in 2010. Actual Actual Variance Net Sales (1) 1.3% Operating Income (2) 44.7% % of Sales 11.3% 7.9% 340 bps EBITDA 27.0% % of Sales 15.0% 11.9% 300 bps Earnings Per Share (3) 28.6% Free Cash Flow 79 Net (Cash) Debt 9 September YTD Sales and EBITDA by Segment - 2011 vs. 2010 Financial Overview 10 EBITDA Bridge - September YTD 2011 versus Prior Year Financial Overview 11 Key Metrics- Guidance 2011 Financial Overview Estimate Range Variance Net Sales(1) to 3% to 5% Operating Income(2) to 46% to 56% EBITDA to 25% to 32% Earnings Per Share(3) to 30% to 42% Free Cash Flow 80 to (56%) to (33%) (1)Sales figures include foreign exchange impact. (2)As reported Operating Income:$235- 255 million in 2011 and $81 million 2010. (3)As reported earnings per share:$1.86- $2.06 in 2011 and $0.19 in 2010. 12 2011 Financial Outlook Financial Overview ¾Raw Material & Energy Inflation $50 - $60 million increase ¾Manufacturing Productivity*Gross Margin +150 to +200 bps vs. 2010 ¾U.S. Pension Credit~$25 million, down ~$25 million vs. 2010 60% manufacturing, 40% SG&A ¾Earnings from WAVE$5 - $10 million vs. 2010 ¾Cash Taxes/ETR~$25 million. Adjusted ETR of 42% ¾Q4Sales $645 - $695 million EBITDA $55 - $75 million ¾Capital Spending*~$150-$170 million ¾Exclusions fromEBITDA*~$22 - $25 million associated with already announced actions * Changed from July Outlook 13 Appendix 14 September YTD- Adjusted EBITDA to Reported Net Income Financial Overview Appendix V EBITDA- Adjusted Depreciation and Amortization 7 Operating Income - Adjusted Foreign Exchange Movements 3 5 Cost Reduction Initiatives Laminate Duty refunds - 7 Accelerated Depreciation (not included above) 10 CEO transition costs - 13 Restructuring 7 Impairments 6 Operating Income - As Reported Interest (Expense) Income EBT Healthcare Reform- Medicare Subsidy Elimination - 22 Tax (Expense) Benefit Net Income 15 Adjusted Operating Income to Free Cash Flow Financial Overview Appendix Estimate Range Adjusted Operating Income to D&A Adjusted EBITDA to Changes in Working Capital to 10 Capex to Pension Credit Interest Expense Cash Taxes Other, including cash payments for restructuring and one-time items Free Cash Flow 80 to 16 Consolidated Results Financial Overview Appendix Third Quarter Reported Comparability(1) Adjustments FX(2) Adj Adjusted Reported Comparability(1) Adjustments FX(2) Adj Adjusted Net Sales - - 12 Operating Income 93 6 97 45 37 1 83 EPS $ - September YTD Reported Comparability(1) Adjustments FX(2) Adj Adjusted Reported Comparability(1) Adjustments FX(2) Adj Adjusted Net Sales - - 21 Operating Income 31 59 - EPS $- (1)See earnings press release and 10-Q for additional detail on comparability adjustments (2)Eliminates impact of foreign exchange movements 17 Segment Operating Income (Loss) Financial Overview Appendix (1)Eliminates impact of foreign exchange movements and non-recurring items; see earnings press release and 10-Q for additional detail. Third Quarter Reported Comparability(1)
